Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 1 of 40 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TRUSTEES of the LOCAL 138, 138A & 138B
INTERNATIONAL UNION OF OPERATING §
ENGINEERS WELFARE FUND, ANNUITY FUND, Civil Action NOl 19_CV_2207

LEGAL FUND, vACATIoN FUND, 5
APPRENTICESHIP TRAINING FUND and : COMPLAINT

TRUSTEES of the CENTRAL PENSION FUND OF
THE INTERNATIONAL UNION OF OPERATING
ENGI'NEERS, §
Plaintiffs,

- against -

SWEET HOLLOW MANAGEMENT CORP.,

Defendant.

Plaintiffs, Trustees of the Local 138, 138A & 138B International Union of Operating
Engineers Welfare Fund, Annuity Fund, Legal Fund, Apprenticeship Training Fund (“Local 138
Funds”) and Trustees of the Central Pension Fund of the International Union of Operating
Engineers and Participating Employers (“Central Pension Fund”) (collectively the “Funds”), by

and through their attorneys, Pitta LLP, as and for their complaint, respectfully allege as follows:

NATURE OF THE ACTION

1. This is a civil action brought pursuant to sections 502(a)(3) and 515 of the
Employee Retirement Incorne Security Act, as amended (“ERISA”), 29 U.S.C. §§ ll32(a)(3),
1145, and section 301 of the Labor Managernent Relations Act, 29 U.S.C. § 185, (“Ll\/[RA”), by
the Trustees of the Funds to recover delinquent benefit fund contributions that Def`endant failed to
pay on behalf of its employees, for injunctive and other equitable relief, and for breach of contract.

The complaint alleges that, by failing, refusing and neglecting to comply With specific statutory

{00659570.|]0€>{/ l

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 2 of 40 Page|D #: 2

and contractual obligations, defendant violated its collective bargaining agreements With the
lnternational Union of Operating Engineers Local 138, 138A & 138B (the “Union” or “Local
138”), the respective trust agreements of the Funds, and ERISA. In addition to benefit
contributions, Defendant also owes interest, liquidated damages, auditor’s fees, attorney’s fees and

COStS.

JURISDICTION AND VENUE

2. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337,
section 502(e)(1) and (f) ofERISA, 29 U.S.C. § 1132 (e)(l) and (f), and section 301 ofthe LMRA,

29 U.S.C. § 185.

3. Venue properly lies in this district under section 502(e)(2) of ERISA, 29 U.S.C. §
1132(e)(2) and section 301 of the LMRA, 29 U.S.C. § 185. Additionally, venue properly lies in
this District pursuant to 28 U.S.C. § 1391, because defendant maintains its principal place of
business in this District and a substantial part of the events and/or omissions giving rise to

Plaintiffs’ claims occurred in this District.

PARTIES

4. Plaintiffs Trustees are the trustees of jointly-administered, multi-ernployer, labor-
management trust funds established and maintained pursuant to collective bargaining agreements
in accordance With sections 302(0)(5) and (c)(6) of the LMRA, 29 U.S.C. § 186(0)(5), (c)(6). Each
of the Funds is an employee benefit plan Within the meaning of sections 3(1), 3(2), 3(3) and
502(d)(1) of lElRISA, 29 U.S.C. §§ 1002(1), (2), (3) and 1132(d)(1), and a multi~employer plan
Within the meaning of sections 3(37) and 515 of ERISA, 29 U.S.C. §§ 1002(37) and 1145. The
Local 138 Funds maintain offices and administer benefits at 137 Gazza Boulevard, Farrningdale,

New York 11735.

(ooesasro.oocx / }

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 3 of 40 Page|D #: 3

5. The Trustees of the Funds are fiduciaries within the meaning of sections 3(21) and

502 of ERISA, 29 U.S.C. §§ 1002(21) and 1132, and bring this action in their fiduciary capacity.

6. The Funds are maintained pursuant to Agreements and Declarations of Trust (the
“Trust Agreements”) for the purposes of receiving and collecting required benefit contributions
from employers, including Defendant, and providing various fringe benefits to eligible employees
on whose behalf employers contribute to the Funds pursuant to collective bargaining agreements

With the Union (collectively, the “CBAS”).

7. The Tn.lst Agreements and the CBAs are plan documents within the meaning of
section 502(a)(3) ofERISA, 29 U.S.C. § 1132(a)(3). The Funds are third-party beneficiaries of the

CBAs.

8. Upon information and belief, Defendant Sweet I-Iollow Management Corp.
(“Defendant”) is a New York corporation and is authorized to conduct business within the State

ofNew York, With a principal place of business at 1 Schwab Road, Melville, New York 1 1747.

9. At all relevant times, Defendant has been an “employer” Within the meaning of
sections 3(5) and 515 of ERISA, 29 U.S.C. §§ 1002(5) and 1145 and an employer in an industry

affecting commerce Within the meaning of section 301 of the LMRA, 29 U.S.C. § 185.

BACKGROUND

10. At all relevant times, Defendant has been a party to or otherwise bound by conduct
to CBAS With the Union, to which the Funds are third party beneficiaries, governing the rates of
pay, Wages, hours of employment and other conditions of work of Union members and others
performing Work covered by the Agreement and employed by Defendant Within the jurisdiction of
the Union. At all times relevant herein, the Agreement was in full force and effect.

(OOESBS?D.DOCX/ }

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 4 of 40 Page|D #: 4

ll. Pursuant to the Agreement, Defendant is required to pay all employees performing

covered employment Within the jurisdiction of the Union an agreed upon wage rate.

12. Pursuant to the Agreement, Defendant is required to pay benefit contributions
and/or wage supplements to the Funds in agreed-upon amounts and percentages based upon the
number of hours paid to employees performing covered employment within the jurisdiction of the
Union, and has generally done so. Pursuant to the Agreernent, Defendant is subject to and bound
by the Trust Agreements. The Agreement and the Trust Agreements provide, inter alia, that an
employer delinquent in the payment of benefit contributions shall be liable for all contributions
owed, together with liquidated damages, interest, attorney’s fees and costs, court costs and audit

fees, all in accordance with ERISA.

13. Pursuant to Section 209 of ERISA, 29 U.S.C. § 1059, Defendant has a duty to
maintain adequate records regarding the hours worked by its employees for whom fringe benefit

contributions have and/or are required to be paid into the Funds.

14. Pursuant to the terms and conditions of the Agreement and Trust Agreements,
Defendant is required, inter alia, to file certain employer contribution remittance reports With the
Funds, and it is further required to permit and cooperate in the audits of its books and payroll
records and to furnish to the Funds such information, books, records and reports as are required to
ensure compliance with the terms of the Agreement, and to ascertain the amount of fringe benefit
contributions due the Funds. Remittance reports inform the Funds how much a particular employer

owes in benefit contributions for a particular time period.

15. At all relevant times, because of its obligations as a signatory to a CBA and/or

through its conduct evincing an intent to be bound, including, but not limited to, making

{ODBSQS`/'D.DOCX/ ]

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 5 of 40 Page|D #: 5

contributions to the Funds, paying the current wage rate, paying the current contributions rate, and
operating on Union jobsites, Defendant was required but failed and refused to submit remittance

reports`to the Funds together with payment for all benefit contributions owed.

16. The Funds rely upon Defendant and other employers to make proper contributions
required by the Agreement in order to provide pensions, health insurance, annuities, and other

benefits to the employees working for Defendant that are covered by the Agreement.

17. Pursuant to the CBA, at Article II, Section 5, “[f]ailure or refusal to . . . pay Fund
contributions, or to comply with the provisions of this Agreement shall constitute a breach of this

Agreement by the defaulting Employer.”

DEFENDANT OWES TI~IE FUNDS UNPAID CONTRIBUTIONS, LIQUIDATED
DAMAGES, INTEREST. AND ATTORNEY’S FEES

18. Section 515 of ERISA provides that “[e]very employer who is obligated to make
contributions to a multiemployer plan under the terms of the plan or under the terms of a
collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.s.c. §1145.

19. Defendant’s failure to make payment of all contributions due and owing to the
Funds constitutes a violation of the Agreement, the Trusts, and section 515 of ERISA, 29 U.S.C.

§1145.

20. The Agreement, the Trusts, and section 502 of` ERISA, 29 U.S.C. § 1132, provide
that, upon a finding of an employer violation as Set forth above, the Funds shall be awarded the
unpaid contributions, plus interest on the unpaid contributions, liquidated damages, reasonable

attorney’s fees and costs, and such other legal or equitable relief as the court deems appropriate
tooesssro.ooc></ 5
5

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 6 of 40 Page|D #: 6

THE FUNDS’ AUDITOR CONDUCTED A PAYROLL AUDIT OF DEFENDANT’S
BOOKS AND RECORDS

21. To determine whether Defendant is paying contributions in compliance with the
terms and conditions of the CBA, it, along the Trust Agreements, authorize the Trustees to conduct

payroll audits.

22. To that effect, pursuant to the CBA and relevant labor laws, Defendant is required
to maintain payroll and other documents relating to its obligation to pay benefit contributions for

at least six years.

23. Under the IUOE Local Union 138 Fringe Benefit Funds Policy Statement for
Delinquent Contributing Employers (the “Collections Policy”), the Trustees are permitted to
review financial records of contributing employers during a payroll audit, including, but not

limited to:

a. accounting records;

`b. payroll records;

c. federal and state tax returns;

d. federal and state payroll tax returns;

e. bonding information;

f. cash disbursement/general ledger records;

g. invoice and/or sales records; and

h. such other books and records of an employer necessary in order for the auditor
to ascertain if proper contributions have been made and to give an unqualified
opinion.

Attached hereto as Exhibit “A” is a copy of the Collections Policy. See Section 1(3).

{oossssro.oocx/ }

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 7 of 40 Page|D #: 7

24. The Funds’ auditor, Berdon LLP, conducted a payroll audit of Defendant’s books
and records covering the periods of from l\/Iay l, 2017 through June 30, 2018 (the “Audit”) and
assessed a delinquency of $82,813.22 against Defendant as a result of work performed by

employees of Defendant under the Agreement.

25. ` Defendant has not disputed the amounts owed to the Funds or provided the Funds
with documentation regarding the amounts determined in the Audit to be owed. ln absence of any
such evidence, the Auditors concluded that Defendant failed to pay contributions in the amount of
$82,813.22 and issued a final report. Attached hereto as Exhibit “B” is a copy of the final audit
report (collectively, “Audit”). No part of the benefit contributions found to be due to the Funds in
the Audit have been paid, although duly demanded By reason of the foregoing, Defendant has
breached its contractual and statutory obligations to the Funds and its participants have been

damaged

26. On January 28, 2019, consistent with the Collections Policy, the Funds, through
its counsel, sent to the Defendant, by United Parcel Service Next Day l\/lail, a copy of the Audit
and a demand for payment of the Audit findings within five days of the date of the letter, which

was delivered on January 30, 2019, tracking no. 1218E63Y0196904639 (Exhibit “C”).

27. More than five days have passed and Defendant has not responded to the Funds’

letter.

28. Based on the Audit, Defendant owes the total amount of $82,813.22, which is
comprised of contributions, plus interest, auditor’s fees, liquidated damages, attorney’s fees and

costs.

{00659570.00€)(/ }

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 8 of 40 Page|D #: 8

29. Defendant is liable for interest from date that the contributions became due.
Under Section 2 of the Collections Policy, interest accrues on deficient contributions at the
prime rate, or at such higher rate as provided under an employer’s CBA. Prime rate is currently

5.25%. Defendant therefore owes $4,347.69 in interest.

30. According to the Collections Policy, Defendant must pay the “actual cost of the
payroll audit if the payroll audit results in a finding that the employer has underpaid, during
any twelve month period, at least (a) $2,000 or (b) 5% of the employer’s annual contributions

Therefore, Defendant is also required to pay the costs of the Audit.

31. Under Section VI of the Collections Policy, Defendants owes liquidated
damages since the Funds had to commence a lawsuit to collect the unpaid contributions
Liquidated damages are calculated by the greater of (a) interest on the deficient contributions

or (b) 20% of the deficient contributions

32. The Funds are also entitled to the attorney’s fees and costs “for all time spent
by Funds’ Counsel in collection efforts . . . or in enforcing the Board of Trustees’ rights to

payroll audits.”

33. Accordingly, pursuant to the Agreement, the Trust Agreements, the Collection
Policy and section 502 of ERISA, 29 U.S.C. § 1132, Defendant is liable to the Funds for
delinquent contributions pursuant to the Audit in the amount of $82,813.22, plus interest,

liquidated damages, auditor’s fees, and attorneys’ fees and costs incurred by the Funds.

AS AND FOR A FIRS'I` CLAIM FOR RELIEF

34. Plaintiffs repeat and reallege each and every allegation set forth in paragraphs l
through 34 of this Complaint, as if fully set forth herein.

toossssro.ooc></ }

Case 2:19-cv-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 9 of 40 Page|D #: 9

35. Defendant is required to pay any contributions due according to the audit, plus
interest on the deficient contributions, liquidated damages, auditor’s fees, attorney’s fees, and costs

in accordance with the Trust Agreements and section 502(g) of ERISA, 29 U.S.C. § l 132(g).

36. Defendant, by failing to pay amounts due as a result of the Audit, Defendant

violated section 515 of ERISA, 29 U.S.C. § 1145, as well as the CBA and Trust Agreements.

WHEREFORE; Plaintiffs demand judgment against Defendant for as follows:

a. Ordering Defendant to pay delinquent contributions pursuant to the
Audit in the amount of 882,813.22, plus interest thereon from the date
each such unpaid contribution was due pursuant to the Agreement and
ERISA § 502 (g) (2), 29 U.S.C. § 1132 (g) (2);

b. Ordering Defendant to pay an additional amount equal to the greater of
(i) the amount of interest awarded pursuant to paragraph (a) above, or
(ii) liquidated damages provided for under the Agreement up to the sum
of 20% of the unpaid contributions, as mandated by ERISA § 502(g) (2)
(c), 29 U.S.C. § 1132(g) (2) (c)',

c. Ordering Defendant to pay all costs, auditors’ fees, disbursements and
reasonable attorney’S fees incurred by the Funds; and

d. Such other and further relief as this Court deems just and proper.

Dated: New York, New York
April 15, 2019
Respectfully submitted,

PITTA LLP

Arrorneysforw

/lvlichHi/Bat‘¢r/n/
120 Broadway, 28th Floor
New York, NY 10271
Telephone: 212~»542~5536
Facsimile: 212~652~3 891
mbaumanr€_i),p ittalaw.com

  

 

400659570.00€>< / l
9

\

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 10 of 40 Page|D #: 10

EXHIBIT A

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 11 of 40 Page|D #: 11

INTERNATIONAL U'NION OF OPERATING ENGINEERS
vLOC.‘A.L UNIONS 138, 138A, 138B & 1380

_ FRINGE BEN'EFIT FUNDS
' POLIGY STATEMENT

ron nELn~rQUnNT consummate EmLovnns

section t
. . GENERAL Pochy

'I`h.is Policy is being adopted by the Local 138, 138A, 138B &. 138C International
Union of Operati.ug Engineers Welfare (includ.ing its Vacation and Supplemental Unernployment
Accounts), Annuity, Legal, Apprenticeship Training and Joint industry Fund innge Beneiit
Funds, as- well as on behalf of the Cenu'al Pension Fund of the lntemational Union of Opcrating
Engince:rs and Parlieipating Employezs. (collectively the “Fund" or “Funds”) jointly in order to
coordinate the collection of required contributions; however, each Fund reserves the tight to
proceed independently in the collection of required conn-ibutlons. lt is the policy of the Funds to
collect all employer contributions as they are due and to make such diligent end systematic
efforts as are appropriate under the circumstances to do so. R.eferences to a “Fimd" shall refer to
each Fimd sepmtely. The Fimds should insure that the Internationsl Union of Operating
Eng`inecrs Local Unions 138, 138A, 1383 & 1380 (“Union") receives a copy of this Policy and,
to the extent possible, incorporates it by reference in the Collective Bargaining Agreements with
the various contributing employers

If m employer ceases to have an obligation to contribute to a Fund under a Fund‘s
Trust Agreement, a Collective Bargsining Agreement or applicable law, the employer shall
remain subject to this Policy with regard to the time period timing which the employer was
obligated to contribute to the Fund.

The Trustees of the Funds have the legal right to exercise all remedies allowable
under the Trust Agreement.s and under the Employee R.etirement Income Security Act of 1974,
as amended (ERISA), including but not limited tot

l. the right to establish when contributions are due (Due Date);
2. the right to establish a random audit program;

3. the right to audit the financial records of contributing employers,
including, but not limited to, accounting records, payroll records1 federal and state tax returns,
federal and state payroll tax returns, bonding infonnation, cash disbtn'sement/general ledger
rec‘ords, invoice andfor sales records and such other books and records of an employer necessary
in order for the auditor to ascertain if proper contributions have been made and to give an
unqualified opinion. In connection with any audit the auditor should confirm that the social

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 12 of 40 Page|D #: 12

security ntunbers reflected in the audit match the mployee's name prior to finaling thc oudit,
particularly if Leed Engincer reports are a basis for a possible deticiency. Lead Enginwr tuports
shall be vcn':liod by the lead engineer and the Employer whenever possible, to insure accuracy

Additionally, the auditor should conflnn, in coordination with the thds’
collection coordinator and/or Subcommittee, that there is a Collective Bargaining Agreement for
the relevant period prior to commencing an audit, either in a draft or final form, and that the audit
covers the period of the Collective Bargaining Agreement (any questions about coverage should

be referred to the Funds' legal counsel).

v The auditor is authorized to issue a dual audit where the audit does not
reflect any dedciency, any exception or the requirement of further supplemental audit
procedures.- In all other circumstances, the audit report should be issued in a “dra£." form subject
to iioalization upon consultation either with the Funds’ Trustees or Collection Subconm)itu:-c.rthe
Funds’ Coordinator or Funds’ Counsel.

~ 4. the right to require that the delinquent mployer pay the costs of an audit,
interest at the prime rate cr such higher rate, as provided under the employer’s Col.lcctzve
Bargaining Agrecment, attorneys fees and other expenses incurred by the Funds in determining
the amount of delinquency and in the collection of such delinquency;

_ 5. the right to collect liquidated damages in a sum equal to twenty 1'_20%)
percent of the unpaid contributions or double interest damages, whichever is highex",

6. the right to require a bond or a cash deposit as security for prompt future
payments due from m employer that has been delinquent in its Contn'butions to a Fund, m the
sole discretion of the thds’ Trustees by providing written notice and demand to any such
employer, specifying the amount required for such bond or cash deposit and the deadline for the
employer to provide same to the Funds’ Tmstees; and

7. the right to take all other steps and to perform all other acts that are
necessary in order to collect contributions due the Funds in a'timely and expeditious manner.

The procedures set forth herein shall be followed unless the Funds' Boar<! of
Trustees or their designees determine that they should be modiied in a particular instance

The Board of Trustees have designated a Collection Subcommittec who shall
meet periodically and authorize recommendations as to the method and scope of audits
hercunder, with the understanding that such methodology shall be transmitted to the Boarcl of

Trustees.

A.ll questions or disputes relating to the interpretation, meaning and/or application
of this Policy shall be finally and exclusively resolved by the Funds’ Board of Trustees, or by
designation, the Collection Subcommittee, in the exercise of their discretion and in the

-2-

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 13 of 40 Page|D #: 13

performance of their fiduciary obligations to the Funds' participants and beneficiaziu, for the
protection of the financial integrity and soundness of the Funds and the efficient and effective

administration ofthe Funds. _ ,
SECTION II

nonmis's;itanvn rao canons

la accord With the proyisions of the Trust Agreements and the above general
Policy declaration, the following administrative steps shall be taken to effectuate the collection
of delinquent contributions

1. Where applicablel ,_if an employer shop report, weekly payroll or
remittance report, as supplied by the employer, and the full amount cf contributions are not
received by the established Duo Date,-the_ Funds~ directly, through the Collection Subcomrnittee,
cr by its Counsel, shall consider the employer to be delinquent and shall cause a delinquency
notice to be sent via first class mail to the delinquent employer, such letter to be issued through
its Funds’ Coordinator or as directed The.notice shall advise the employer that the contributions
must be received within fourteen (14) .da.ys of the date of the notice so as to avoid interest
charges, legal fees and penaltiel. The employer is responsible to keep the Fund informed of any
change in business address Any notice sent by the Funds to the last known business address

shall be deemed adequate notice.

Any employer subject to this Policy must notify the Funds’ Office, in
writing, of any change or modification to the name in which the employer conducts business
Notiiication of the establishment of a new.business entity by the employer must also be sent to

the Funds’ Ofl‘ice. .

2. Interest shall accrue on delinquent contributions from the Dne Date at the
prime rate, or at such higher rate as provided under an employer’a Collective Bargaining

Agreement.

3. If an employer has lnot made the remittance within fourteen (14) days from
'the date of the Notlce, the Funds Cocrdinator and/or Collection Subcom.mittee shall refer the
matter to the Funds’ Legal Counsel for ccllcction.

Legal Counsel shall follow procedures set out in Section III of this Policy ~ '

Staternent.

4. If an employer pays »the principal amount of the delinquency but does not
pay accrued interest and/or any other amounts owed, acceptance of the principal amount shall
not constitute a waiver of the Funds’ claim for seemed and unpaid interest and/or any other

amounts

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 14 of 40 Page|D #: 14

 

SECI'ION lII
l£GAL ACTION AND SE'I`TLEMENT

l. When a collection matter has been referred to the Funds’ Legal Counsel,
such counsel shall cause to be sent a lawygr’s demand for payment letter, upon consultation with
the Funds’ Coordinator and Collection Subcommittee.

2. ln the event an employer fails to pay the delinquent contributions and
interest within seven ('!) days after Legal Counsel's demand for payment, upon consultation with
the Collection Coord_inator and Subcommittee, Legal Counsel shall initiate suit to recover the
delinquency unless Ccunsel or the Collection Subcomrnittee recommends a different course of
action based upon pertinent factors which may include, but are not limited to, the following:

a, the amount of the delinquency;

b. - the length of time the delinquent amount has been owed;

c. n the tinsncial condition of the employer;

d. the employer’s past performance as a contributing employer~,

e. any other factor that, in the discretion of the 'I‘rustees, and upon
consultation with the F\mds’ Collecticn Coordinator or
Subcomrnittee, may have a material bearing on the collection of
the delinquent ccntributions.

3. Legal Counsel, upon consultation with the Funds’ Coordinator and
Collection Subcornrnittee, is authorized to enter into settlement negotiations with delinquent
employers in accordance with the following guidelines Without further approval of the Boards
of Trustees, chal Counsel or other representatives of the Trustees (the Collection Coordinator
and Subcommittee) may agree to the immediate payment cf principal plus interest and legal fees.
Immcdiate payment shall mean complete payment within three (3) months Without timber
approval cf the Boarcl of Trustees, Legal Counsel, with as of the Collection Suhcommittee and
Coordinator may also agree to a payment schedule not to exceed twenty-four (24) months for all
amounts cwed, including legal fees and interest on the contributions o`wed calculated at the
prime rate, or at such higher rate as provided under an ernployer’s Collective Bargaining
Agreement, compounded ii'om the lDue Date to the payment date. Any settlernent which waives
or compromises the amount owed, including interest1 attorneys’ feel or costs, must be approved
by the Board of Trustces or the Collection Subcommittee thercof, in consultation with the Funds’
Coordinator. ln connection with any settlement negotiations with delinquent employers which
contemplate payment over a period of time, Legal Counsel shell seek to obtain ii‘om the
employer a stipulation whereby the principal oflicer of a corporation or other entity, both in
hisfher corporate/representative capacity and personslly, shall, in each capacity, guarantee

-4_

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 15 of 40 Page|D #: 15

 

 

payments (i.e., personal guaranti es] under any such payment schedule, and if deemed appropriate
by the Trustees, Subcommittee or other representative, such settlement agreement shall include a
provision for a Ccnfession of Judgment. ln those cases where it is deemed prudent lo waive a
portion of the mterest and other related payments, a personal individual guarantee and/or
Atiidavit ofConfession of Judgment should be obtained, if possible

4. Unless the Trustces specifically agree to the oontrary, no settlement may
permanently waive the collection of internist1 liquidated damages or attomeys’ fees, although any
settlement may suspend the collection of interest liquidated damages, or attorneys’ fees until a
subsequent delinquency if the current collection cf those amounts would involve unwan'anted

expense

5. Settlements calling for payments over time must be in writing and signed
_on behalf of the Fimds (by a Union Trustee and an Employer Trustee) and the employee Such
settlement must include the requirement to make current contributions on a timely basis and shall
include appropriate default judgment requirements in the event the employer fails to make the
required payments, together with the above-referenced provisions, i. e., personal guarantee

6. The Board of Trustees, or by designation, the Collecticn Subcommittee,
maintains the discretion not to continue planning the collection of certain delinquent
contributions or to commence a lawsuit if doing so would not be in the best interests of the
participants and beneficiaries Funds.

7. The Board of Trustees, or by designation, the Collection Subcommittee,
reserves the right to accept or reject an employer’s proposal regarding any delinquent
contributions, interest liquidated darnages, and attorneya’ fees over a period of time and to
compromise any claim for delinquent amounts as may be deemed prudent and upon commutation

with Lega.l Counsel.

ln such case as it is deemed prudent to compromise any claim for
delinquent obligations those monies received shall be applied on a case by case basis to
outstanding Annuity, Vacation, Welfare and Pension benefits due and owing, the Fund's
Coordinator, in consultation as appropriate with the Board ofTrustees, having final discretion as
to the application ofmonies received to such benelits.

Provided however, it is the intent that in such circumstances, any monies " "
received shall be applied in the following priority order: Pension, Annuity, Vacat:ion and Welfare
Funds. Divergence from this priority order shall be allowed in special circumstances with
approval of the Collection Subcom.mittee and!or Coordinator, such as where certain monies are
needed in order to allow a participant to remain in, orbecome eligible for health care benefitsl

In this connection, a report shall be processed through the Funds’
administrative stat.’t` or Funds‘ Coordinator that sets forth the application of those monies
rcceived, those individuals who will be credited for such monies, and how and in what manner

..5-

 

funds will be distributed to respective fringe benth fl.mds (i,e., annuity, vacation, welfare and
pension benefits), and how they will be distributed in case of periodic payments

delinquent contributions

9. The Board- of'I`rustees may, horn time to time, appoint a Committee of at
least one employer and one Uni’on 'I`rustee to act on behalf of the Board of Trustees, or may
appoint the Administrator or a Funds' Coordinator to act on its behalf as provided for under this

Policy.

IO. The Funds’ Coordinator, working with the Funds Ofiice, shall provide a
report, on an “as needed" and/or on such other basis, in those circumstances where a participant
should be credited with hours of pension service based on employment subject to a Collective

Bargaining Agreernent.

The presumptive method of establishing entitlement to such a request for
credited pension hours shall be based on Lead Bngincenr Reports or other Funds_' records that set
forth pension credited service information The Punds’ Coordinator may consider other records,
such as pay stubs, etc. as a secondary source of information

Funds’ Counsel shall provide a report in each instance as to whether
contribution payments for such hours of pension service that are to be credited are collectible or
uncollectible ln the event an appeal is made by a participant regarding his calculation of
pension credits, the Funds' Office will only be required to review previous records, six ['6) years
from the, date the appeal is received by the Fun ' Ofiiee.

SECTION I`V
PA.YROLL A.UDIT POI..ICY

l. a. The Board of Trustees', or by designation, the Collection
Subcommittee, shali have discretion in determining which employers will be audited in each

year. Each employer participating in the Funds shall generally be audited at least once during a -

designated period, such period to commence from the date of the last audit of the employar, or in
cases where an employer has not previously been audited, horn the date the employer first
became a participating employer in the Funds.

b. The period audited shall be three {3_§ years, unless circumstances
dictate otherwise In instances where the Trustees decide not to audit a particular employer at
least once during the designated period audited shall be determined by the Trustees based on the
particular facts and circumstances

_5_

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 16 of 40 Page|D #16

c. Notwithstanding the guidelines of this Section, the Trustees may,
in the exercise of their disoretion, determine that the audit schedule set forth above should not be
followed in a particular instance

2. Ii` an employer ceases to have an obligation to contribute tc a Fund under
that Fund’s Trust Agreement, a Collective Bargaining Agreemerrt, or applicable law, the
employer shall remain subject to these audit procedures for the purpose of verifying that the
employer made the proper contributions during the time period in which the employer was
obligated to contribute to that Fund.

3. Prior to conducting each audit, a Funds’ auditor shall notify the Funds'
Coordinator and review the employer’s Collective Bargainirrg Agreemeut, and insure there is a
Collective Bargaining Agreement'in place as well as reviewing any pending issues. The Funds’
auditor shall ensure that the audit period does not include any period prior to the execution of the
document which binds the employer to a Collective Bargsining Agreernent (i.e., Collective
Bargaim'ng Agreement, memorandum of agreement memorandum of understanding compliance
form, association bargaining designation page, etc.) The Funds’ Coordinator will forward a
letter to the employer advising it of the impending audit, citing the Trustees' authority to conduct
the audit and describing the records required. `, _

4. If, during a payroll audit., a Funda' auditor encounters an isrue of
interpretation of the Collective Bargaining Agreement or an employer takes a position
inconsistent With the auditor's understanding of such Collective Bergaining Agrcement, the
auditor shall seek the opinion of the Funds Coordinator in consultation with the Union. It' the
Union agrees with the employer interpretation or position, that shall resolve the matter, unless
such interpretation or position 'is, in the view of the auditor, clearly inconsistent with the
language of the governing documents or the employer’s actual practice in remitting iiinge
benefits under the terms of the Collective Bargsining Agreement. In such an event, or if the
Union and employer disagree, the Funds’ auditor shall present the issue in writing to the Funds'
Boarri of Trustees, or their designees, which may include a Collection Subeorrnnittee, the Funds’
Coordinator or Funds’ Counsel for a recommendation for the Trustees’ consideration and

decision before completing the payroll audit.
5. After an audit of an employer is conductcd, a Funds’ auditor shall allow

the employer to review and respond to the auditor's Jrindir.rg(s). This may be accomplished by - -

having the Funds' Coordinator forward the draft audit report to the employer allowing that
employer fourteen [14) days in which to respond to said audit findingsl Atter providing the
employer with this time, or any reasonable extensions thereof, to respond to the auditor’s
iindings, the auditor shall issue a final report to the Funds with its payroll audit findings Pn'or to
that time, the audit shall be in “drait” form and it should indicate such. Provided, however, in
those circumstances where the auditor’s findings do not reflect any deBciency, any exceptions or
any need for supplemental audit procedures, the audit may be issued immediater in final fon'n.

_7-

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 17 of 40 Page|D #: 17

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 18 of 40 Page|D #: 18

 

6. All draft and final audits should be presented to the Frmds’ Coordinator
prior to issuance to the employer.

7. Upon issuance of the final report to the employer and the failure cf the
employer to respond to the Funds’ Coordinator’s letter enclosing the draft or final audit, Fund’s
Ccunsel shall send a letter to the employer demanding payment of any amounts found to be due
by the auditor within seven (7) days thereot`. The letter shall state that interest on the delinquent
contribution shall be calculated as set forth in Section II, Paragraph 2 of this Policy. For
purposes of implementing the procedures set forth in Sections ll and III of this Policy, the Due
Date, in the Trustees' discretion may be deemed to be seven (7) days after the date of the Funds’
Counsel‘s letter. In order to insure proper processing of any audit tindings, whether in “drait” or
final form, the auditor shall insure that Funds' Counsel receives copies of any “draft" or iinal
audit reports so the Funds’ Counsel may coordinate with the ands’ Coordinator in furtherance

of these mdit matters

B. The employer shall pay the actual cost of the payroll audit if the payroll
audit results in a 511 ' g that the employer has underpaid, during any twelve (12) month period,
at least (a) $2,000 or (b) 5% ofthe crnployer’s annual contributions

9. In the event an employer refuses to permit an audit upon request by the
Trustees, or if the employer refuses a Funds’ auditor access to pertinent records, then the Funds’
auditor shall refer the matter to Funds' Counael and Funds’ Coordinator. If deemed appropriatel
the Funds' Coordinator shall issue a letter allowing the employer seven (7) days in which to
schedule an audit date before referral for non-compliance to Frmda’ Counsel, or he may
immediately direct the matter to Funds' Cou.nsel. Funds’ Counsel shall thereafter demand in
writing that the employer make available such books and records as are necessary for the Funds'
auditor to conduct an audit. If the records are still not made available, Funds' Counsel shall
institute legal action to enforce the anstees' right to conduct a payroll audit and the employer
shall pay to the Funds all costs and attorneys’ fees incrured as a result of the employer’s refi.rsal
to permit an audit or refusal to make available all pertinent records

SECTION V
MISTA.ICEN CONTRIBUI'IONS

l. Subj'ect to the terms and conditions of this Policy, an employer that makes
a contribution to a Fund in excess of the amount required by the terms of the employer's
Collective Bargaining Agreement, the Funds’ Trust Agreements or applicable law and under a
mistake offset or law, may request a refund of the amount of such excess contribution

2. No refund of excess contributions shall be granted by a Fund without a
written request for such refund having been received within six (6) months after the date that
such excess contributions were received by the Fund.

-.g--

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 19 of 40 Page|D #: 19

3. lf the Fund incurred a direct or indirect cost, expense or liability as a result
of an excess contribution, any refund of such contribution shall be reduced by the full value of
Such cost, expense or liability; provided however, in no event shall a credit or reiimd of
contributions be taken or allowed for any period during which coverage and/cr credited service
has been provided by the Welfare, Annuity, Vacation and Pension thd(s) to an individual based
on the employer’s payment or reporting,_regardless of whether any such Fund(s) actually paid
benefits or premiums on behalf of that individual and so long as it does not result in benefit loss
to aFunds’ participant

4. The obligation to discover and delineate the amount of excess
contributions within the time limits provided within this Policy is the sole and exclusive
responsibility cf the employer.

5. The request of the employer for a retimd of excess contributions must be
in writing and shall not be e)&`ective until it is received by a Fund.

-- 6. The request of the employer must contain copies of all documentation
upon which the employer relies to substantiate its request or which may be required by a Fund to
verify the exact amount of the excess contributions

7. The refund of such contributions may be made within six '(6) months alter
the Trustees determine the contributions were made by mistake

8. 'Ilse failure and/or refusal of the employer to promptly and fully comply
with any or all of the provisions of this Policy shall result in the denial of the request for the

refitnd.

9. As used in this Policy, the term “reiim " shall include the omet of
previously-submitted excess contributions against currently due contribuqu (“credits”). As
such, upon approval of the Trustees, an employer may be permitted to credit excess
contributions, less a Fund's set»offs described in this §Policy, against current contributions only to
the same extent and under the same terms and condition as such employer may be entitled to s
refund under this Policy. Any employer attempt to recoup any excess contribution tluough a
procedure other than the one described in this Policy (for instance by the employer unilaterally
taking a credit) shall result in the automatic forfeiture of the reiimd and the treatment of any
credit taken by the employer as a delinquent contribution

SECI`ION Vl
LIQUDJATED DA.MAGES, ATI`ORNEYS’ FE`ES AND COSTS

l. Liquidated damages shall be calculated from the Due Date, and shall
become due and owing if suit is initiated The amount of the liquidated damages shall be the

greater ot':
_ g .

Case 2'19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 20 of 40 Page|D`#: 20

 

"!,"

s. interest on the delinquent contributions determined in accordance
with Section II, paragraph 2, or

b, 20% of the delinquent contributions

2. Attomeys’ fees shall be due to the Funds ii~orn a delinquent employer at
the rate charged to the Funds for such services, for all time spent by Funds’ Counsel in collection
efforts pursuant to Section I[I hereof or in enforcing the Board of Trustees’ rights to payroll
audits pursuant to Section IV hereof.

3. _ All costs actually incurred relating to the collection of delinquent
contributions or to enforce the 'I‘rusteea’ right to audit the ernployer's payroll records shall be
due to the Fund from the delinquent employer, including but not limited to iling feea, audit fees,
fees for service ofprocess, travel, copying charges, postage, expert feee, end such other costs as
would otherwise be charged to the Board ofTrustee¢.

SECTION V'Il’
R.EPORTS

2. Legal Counsel shall prepare areport to be presented at each meeting of the
Trusteee. Such report shall state the period of delinquency, amount of delinquency and status of
the collection efforts on each employer referred to Legal Counsel for collection.

SECTION VHI
NO'I'ICE TO FUND PARTICIPANTS
1. The Funds’ office may noti@ each member of a delinquent employer
when an asserted delinquency or deficiency notice is sent to an employer. Such notice may state
that claims W`ill not be processed for payment after sixty (60) days from the date of :mch nolice.

2, In such case as the Funds' oEce submits notiEcation to members of a
delinquent employer, such letter shall also include a payroll shortage report and a notification '

-10~

Case 2:19-cV-O22O7-.]FB-GRB Document 1 Filed 04/15/19 Page 21 of 40 Page|D #: 21

that a Fund participant has thirty (30) days in which to supply any information about an alleged

failur¢ by 511 amplqu to n ' c ben . . _ '
Conwh.vc Ba:g_aim_ng Agrml;;ti' 1118 eiit contributions as required under the apphcabl¢

 

 

APPROVED:
'~= “‘- me \zzn@~`%®
_,¢.
our pmcn¥hmwe
kn.__, \°1\ zoot. §
Dde `

 

436449v.2

-\ l.l. .~

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 22 of 40 Page|D #: 22

EXHIBIT B

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 23 of 40 Page|D #: 23

’»[. "\F\ _. \1 . l,l'
\" ,| _<’\_' 1';' ,¢l.'
\.c , '_-"1-_’..;,“' |'.-¢_'..', l\,;.\. ;-‘-- ‘.'

".'|-_l:~\l_'.i E}i,"r\.{\l[ ;»`l\¢»¢'l¢l"`,-:\'l

!

INTERNATIONAL UNION OF` OPERATING ENGTNEERS
LOCAL 138 FRINGE BENEFIT FUNDS

AGREED-UPON PROCEDURES RELATING TO
SWEET HOLLOW MANAGEM ENT CORP.

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 24 of 40 Page|D #: 24

l`NDEPENDENT ACCOUNTANTS’ REPORT ON
APPLYING AGREED~UPON PROCEDURES

Board of Trustccs _

International Union of Opcrating Enginecrs
Local 138 Fringe Benctlt Funds
Farmingdale, NY l 1735

At your rcqucst, we have performed the procedures described bclow, which were agreed to by
the International Union of Opcrating Engincers Local 138 Fringc Bcnciit Funds (“the Funds”)
relating to Employcr Remittance chorts and corresponding fringe benefit contributions
submitted by chet Hollow Management Corp. (“thc Emplbycr”) for the eleven month period
ended May 2017, twelve month period ended May 2018, and the one month period ended Juue
30, 2018. Our procedures were performed to solely assist you in evaluating the monthly
Employcr’s Rcmittance Reports (“Monthly Rcmittancc Reports”) and fringe benefit
contributions paid, including the extent of compliance with the Collectch Bargaining
Agrccmcnts between the Employcr and the Intemational Union of Opcrating Engincers Local
138 applicable to the period July 1, 2016 through June 30, 2018. The Employcr and the Funds
arc responsible for maintaining records of the Monthly Employer’s R.emittance Reports and
fringe benefits paid. This engagement to apply agreed-upon procedures engagement was
conducted in accordance with attestation standards established by the Arncrican lnstitutc cf
Ccrtifrcd Public Accountants. The sufficiency of the procedures is solely the responsibility of
thc specified users of thc report Conscqucntly, we make no representations regarding the
sufficiency of the procedures described belovv, either for the purpose for which this report has
been requested or for any other purpose.

Our procedures and findings were as follows:

l. Wc read the collective bargaining agreements and, if applicable, related contract or
subscriber agreement between the Employer and the Intcmational Union of Operating
Enginecrs Local 138 for the period July 1, 2016 through lone 30, 2018 to compare those
terms in the agrecmcnts relevant to the Monthly Remittance chorts and to the other
procedures enumerated below, such as: employees and employers covered by the
collective bargaining agreements, wage pay-rate compliance grease time hours reporting,
hours classifications (standard versus ovcr»time), classification of employees and
definition of non-signatory related party contractors In addition, we used the stamp
denomination rate information in those agreements to calculate the amounts due with
respect to the discrepancies noted when performing the procedures listed below and
enumerated in the attached schedules “Summary of Discrepancies” and “Discrcpancy
worksheet in hours“ for the eleven month period ended May 2017, twelve month period
ended May 2018, and the one month period ended Junc 30, 2018.

29164

Case 2:19-cV-O22O7-.]FB-GRB Document 1 Filed 04/15/19 Page 25 of 40 Page|D #: 25

All exceptions found as a result of applying this procedure have been enumerated in the
procedures and findings below.

2. We inspected the cash disbursements journal and accounts payable records and F<)rm
1099s for compensation paid outside the payroll system to employees, owner operators,
and non-signatory subcontractors

No exceptions were found as a result of applying these procedures

3. We compared the hours reported to the Funds on the Monthly Remittance Repcrts with
the Employer’s compensation records and payroll records of the Ernployers.

The hours reported to the Funds on the Monthly Remittance Reports agreed with the
Employers' compensation records except for those discrepancies which were noted on
the attached schedules “Discrepancy worksheet in hours" for the eleven month period
ended May 2017, twelve month period ended May 2018, and the one month period ended
Junc 30, 2018.

4. We compared the employees appearing on the employer’s compensation records, annual
federal tax return (Form W-Z), and quarterly state tax returns of the Employer’s, to the
Monthly Remittance Reports.

The employees reported to the Funds on the Monthly Remittance Reports agreed with the
Employers’ compensation records except for those discrepancies which were noted on
the attached schedules “Discrepancy worksheet in hours” for the eleven month period
ended May 2017, twelve month period ended May 2018, and the one month period ended
June 30, 2018.

5. We inspected payroll journal classification codcs, and the Fund’s reports for other trades
for all employees not appearing on the Monthly Remittance Reports to ascertain whether
the employee is working in a classification covered by the collective bargaining
agreement
No exceptions were found as a result of applying these procedures

6. We compared the wages reported in the Employers’ compensation records to the amounts
specified in the respective Collective bargaining agreements as to whether wages are
being paid according to the collective bargaining agreement (s).

No exceptions were found as a result of applying the procedures

29164

Case 2:19-cV-O22O7-.]FB-GRB Document 1 Filed 04/15/19 Page 26 of 40 Page|D #: 26

Our discrepancies are presented in the accompanying schedules (see pages 1-10 attached). The
“Summary of Discrepancies” schedule reflects the calculation cf the unreported stamps using the
rates from the agreements and the hours from the “Discrepancy worksheet in hours” to quantify
the discrepancy amount in dollars The total calculated discrepancy amount for the periods
presented is $82,813.22 which is comprised of the following amounts:

 

Audit Pcriod Sweet `l_-Io.liow Management Corn.
.'luly l, 2016 through December 31, 2016 S 27,400.58
January 1, 2017 through May 31, 2017 11,829.63
June l, 2017 through December 31, 2017 23,449.68
January l, 2018 through May 31, 2018 14,233.33
June l, 2018 through June 30, 2018 5,9(_)0.00

Our procedures related to the Emplcyers’ payroll records only and did not extend to any
financial statements of the Employers. The procedures were substantially less in scope than an
audit of financial statements of the cmployer, the object of which is the expression of an opinion
on the Employers’ financial statements We were not engaged to and did not conduct an audit of
the Ernpioyers’ financial statements Accordingly, we do not express such an opinion I-Iad we
performed additional procedures, other matters might have come to our attention that would have
been reported to you.

This report is intended solely for the information and use of the specified users listed above and
is not intended to be and should not be used by anyone other than those specified users.

Certitied Public Accountants

Jericho, New York
January 23, 2019

29164

Case 2:19-cV-O22O7-.]FB-GRB Documentl Filed 04/15/19

swear HoLLow MANAGEMENT coRP.
1 scHwAB RoAD #7

MELVH_LE, N.Y. 11147

(HEAVY s BulLDlNG}

SUMMAR¥ OF DlSCREPANC|ES

PER|OD: JULY 1, 2016 THROUGH DECEMBER 31, 2016

Page 27 of 40 Page|D #: 27

 

 

 

 

 

 

 

 

 

 

 

 

 

uNREPoRTED stamps
sTAMP DENOM. QUANT|TY AMouHT
340 HouR . ‘
@ s 1,606.00 16 s 25,696.00
S-a HouR
@ s 321.20 1 $ 321.20
5-1 HOUR
@ 5 40.15 2 $ ao.su
s-112 HouR
@ $ 20.03 1 s 20.05
s-i 14 HouR
@ 510.04 0 $ -
o.T.-s HouR
@ $ 101.25 o $ -
o.'r. -1 HouR
s 33.75 1 s 33.75
o.'r. -112 chR
@ $ 1e.ae 0 $
G.T.-2.50 HOUR
@ sears 19 $ 1,249.25
G.T.-ttz HouR
@ $13.16 0 $
TorALs § 21,400.55

 

 

 

 

 

chc 1 cf 10

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 28 of 40 Page|D #: 28

2 .a ~ esa

W¢_._CSNEN§U;B:<&§ m

E§§;§§ v
H§!F§UWE_I.§EQE n
WP¢O~E¢§§GSEM¢§NEW§U»§W§¥F§ N
EL§LM¢§NEW§GB§§.W¥F§OW¢ v

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mwow ._.m EmewaQ IGJOEIP owen ._. >..==. "DO_~..__wn_ .EQD<
.nEOU PZWEWGZ<Z<E ,.SOJ|_QI .www_._>m "MN>O.EEM

n\;.:JL

__Lur__uu Dn»_. .J.I.J`JJ

$.¢.v 52 S..$ S.$ B.¢ S.o $.» and
_. a q o g . a w w manor m._<._.o._.
. S._mm ~2 m3 3..3 oh o m..u. a
35 _ B.v S.~ 34 36 o S.¢ o m
3d _ o , o o a q a o ..
8.~:. § ~n G n n o o m
o o o o o o o o o o o o o o g o a m o c q w
3 _, o § S.~ n an end o 5 S.e o o n o o 85 o a o o o _. .._._on ouzm¢o._
36 _ 36 35 36 86 o 85 o w
S.¢ ~ n n o o n a a w
341 q o B.F. n ¢ o o n
o n e c n o o c 2 e o o o c o o o c o o o ~
86 o c 36 a o end o 3.:. Sd o o o a o S.o a o o a c _. mo=¢z<>§ ._wi<n
8.3 _ 36 36 m 36 .q S.__ o m
B._. m o o a n o v o w
S..~.nt. 2a . umw nn m.c. o _.#._. a n
o o o o o o o o »: a a o o g o = o o o = o w
end c ma B.m o um. m o § 36 o ms a a o B.n w map o a o v E>oz._.: >mxa"mn.
._..m no cwa ._..o ._..o omx he no own ._..m ._..o cum nw no own ho ._..o cum nw no umw bd ho ama umw
._E.o» mr .omn mr .>oz m _.. ..Go er .cmm cr .u=< mr >.S_. mz.<z
._mm:mzmo§..,oz<ammow_o

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 29 of 40 Page|D #: 29

SWEET HOLLOW MANAGEMENT CORP.
1 SCHWAB ROAD #7'
MELV|LL.E, N.Y. 11747
(HEAVY & BU|LDING)

SUMMARY OF" D|SCREPANCIES

PER|OD: JANUARY 1, 2017 THROUGH MAY 31, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

uHREPoR'rEu sTAMPS
STAMP DENOM. QUANT|TY AMOUNT
san HoUR
@ $ 1.606.00 7 s 11,242.00
s-s HOUR
@ s 321.20 0 $
s»1 HouR
@ $ 40.15 3 $ 120.45
s-112 HouR
@ s zu.us 1 $ zo.oo
s-114 HouR
@ s1t).o4 0 $ -
0.T.-3 HouR
@ $ 101.25 0 ; ,
o.T. ~1 HouR
@ 5 33.75 0 $
o.T. - 112 HouR
@ s 1s.aa o $ ~
G.T.-2.50 HoUR
@ $65.75 5 $ 394.50
e.T.~tlz HoUR
@ 513.15 4 $ 52.60
'roTALs § 11,329.63

 

 

 

 

 

Fagc 3 of 10

2 ne anna

§¥F§I§§ w

MMDOZ E§z§§ 1
§§ NE§UWEZ_E§Q n
§z§§”¢§§v§wd§m§dzp§§ N
ELIDE§NIF§U ¢WE.__O£ §OM:F§:@N¢ v

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 30 of 40 Page|D #: 30

draw .wm >¢E IUDO¢E dow .v >E<Dz.o._.. H_O_mmn_ .M._QD¢
.m~_OU .FZWEWOZ¢Z{E >>Or_.._OI ._.mw>>m ~KW>O.EEW

nih-V_:L »_l_uI-H.=u univ luf\)._\dl¢

85 5 own S.v n a ._ o .
o a o o n . o a o mm=o:md.
anna ~_=. 5 S.on n o a o
_
23 n w o w end o o o _ n ~ n n
S.= _ o _ a e _n n o = w
S.u n o o o a a o n
o o o a o a Sd o o o a o o o o a n c o a n ~
n o c a o o S.e n o o c c o o a n n o o ¢ o w
36 _3..~. m S.¢ o o _= o m
36 ~ o S.= s S.¢ o o o v
S.S 3 o o a _. o c n
a n o o c o Sd o o o o . o o o o o a o m o q w
S.n o 3 o 85 o S.o o o o 36 a o o o o a o o a o » _.:ono~zmmon
ao.~_. ~ ._. 36 ama n n o o m
S.= e o o o ¢ .._ n w
B.B~ ~$ 5 33 a o a a w
o o o a a o o o a o a o n o a o o o o a g N
h a N_. _. own c 5 B.u o 38 o o c q c a o o a o a a c ¢w>oz,§ EEum__.
ne ....o e.u.z no no own ._..m ho 9mm nw no our nw n..o cum he ho wax .._..e ._..o cum .Hw ._..o cum cwa
.E.Eh ...r ><: ~.r.=ma< .c.w. xu¢<: __..r due hr .z<_. m:<z
wam§o..._.. »oz<,_wzow_n

Case 2:19-cV-02207-.]FB-GRB Documentl Filed 04/15/19

sweet HoLLow MANAGEMENT coRP.
1 scHwAB lsvo #r

MELviLLE, N.Y. 11747

(HEAVY a Bull.ome)

SUMMARY OF DlSCREPANClES

PERIOD: JUNE 1, 2017 THROUGH DECEMBER 31, 2017

Page 31 of 40 Page|D #: 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uNaEPoRTED sTAMFs
sTAMP nENoM. ouAN'rr'rY AMouNT
340 HouR `
@ s 1.690.00 13 $ 21,970.00
s-e HouR
@ $ eaa.oo 1 s sea.oo
s-1 Houn
@ $ 42.25 1 $ 412-25
s-wz Houn
@ s 21.13 1 s 21.13
s-114 noun
@ 310.57 0 s
o.T.-a HouR
@ s 113.55 0 $
o.r. -1 noun
@ s 37.55 o s
o.r. - 112 Houn
@ s 18.94 0 s
G.T.-z.so noun
@ sears 16 $ 1.052.00
G.T.-1i'2 HouR
@ $13.15 2 $ zs.:so
TorALs $ zalus.sa

 

 

 

 

Puge 5 of 10

2 a c aaa

§IWEF NW<NEB z_>UZ¢mW¢UH-n w
QEEOSU!§ z_§mwmu.m._n .1
w_¢SO$ WEF§UWE z_Bz<§D n
m§§m§:°¢w§wi=§i§W§°.m!p§ N
il fo¢m §m!=. § d ME._O_= wam>O .N!=. §§ _.

 

v:.

Qm.vm

orlhwv

 

m¢=O= H.F.._.O.F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*"NF}'¢\¢\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"'N¢'I'O’\H

EONQNZWMO._

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v-N£'I'*'D

¢W>Oz¢x wmww

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"’NH‘¢|D

C._._K.E<U n=.=xn~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¢"N¢')‘fl|'.\

Oz<m§ w*C“._.“

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0
o

¢

 

""N¢'?'i'in

§.._ mm!¢a.

 

 

 

 

 

 

 

br ..Op<

 

 

._..U_ ._.»D

 

 

am
mI<z

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 32 of 40 Page|D #: 32

oo.n
_o.. ~
21 we
§
n
a o
o 86 o o
n 85 n o
__
o
a
o o b o
o F a 2
3
o
o_.. o
mr cd c n
o o a a
36
o
o o
3 B.a nn o
o n o o
85
o
o _ o
o o o g
o 83 o o
3a
o
s
o o o o
0 cola o Nn
cum he ho
F>.==.
umw:wxmo.s>oz§mmom_n

h_.oN .vm mmmeOwD IODOM_._.._. hwoN ___ mz_.=.. H_O_m.ma P_n_:<
.LEOU szEmUZ<Z<E §OJJOI hww>>m nw_mr~¢.ul_n=._m_
mazza ...Emzmm mm_. J<UO.._

 

Case 2:19-cV-02207-.]FB-GRB Documentl Filed 04/15/19

SWEET HOLLOW MANAGEMENT CORP.
1 SCHWAB ROAD #7
MELVlLLE, N.Y. 11747
(HEAVY & BU|LDING)

SUMMARY OF DlSCREPANC|ES

PER[OD: JANUARY 1, 2018 THROUGH MAY 31 , 2018

Page 33 of 40 Page|D #: 33

 

UNREPDRTED STAP!'|__PS 1

 

 

 

 

 

 

 

 

 

 

 

 

STAMF DENOM. QUANT|T¥ AMOUNT
340 HOUR

@ $ 1,690.00 a $ 13.520.00
s-a HouR

@ $ 338.00 o 5 -
S‘1 HOUR

@ $ 42.25 3 $ 126.75
s-112 HouR

@ s 21.13 1 $ 21 .13
5-114 HOUR

@ 510.57 o $ -
O.T.-3 HOUR

@ $ 113.55 o s

O.T. -1 HOUR

@ s 37.85 o 5 .
o.'r. ~ 112 HouR

@$18.94- - - o --$ - - -
G.T.-2.50 HoUR

@ $65.15 a $ 526.00
G.T.-t 12 HouR

@ $13.15 3 $ 39.45
TOTALS s 14.233.33_ .

 

 

 

 

 

Poge'ror le

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 34 of 40 Page|D #: 34

2 mowum,nm

§§Nirww¢mmu § §§n a

W!_.__u: §§ 553-n v.
gun WESUN¢ z”¥uz<§n_ n
WP¢§ §§ IOE mESn¥»WEF§ l §§§M¥F§ N
¢___5_ ICE §§¥Fu§im£§§.*vv§§ w

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mgm ~vm ><E __,_U:ON=._._. mgm ___ >K<:z<w "QO_mwm \COD<
.nEOU sz£mwzdi<£ >>O..joz ._.mm>>m "Mm>Ol_aEM

HJZDL :LUZUD 005 Jd.J)J

535 ~ 865 . 555 85 85 55.5 B.o 35
85 _5 _5 *5 . 5 ? _5 ?
_55.58 852 ”55 _ va _...N _5 _5 ~5 5550:.=5,8.
85 n 555 5 85 8.5 85 5 5 5
85 _ 5 5 85 5 5 5 5 v
855 55 . 5 5 5 5 5 5 5
5 o 5 5 5 5 55.5 85 5 5 5 5 5 5 5 5 5 5 5 5 5 w
86 5 55 5 5 5 55.5 85 5 85 5 5 85 5 5 5 5 5 o 5 5 w om~N<z boom
555 m § m 85 85 555 5 5 5
85 _ 5 5.5 85 5 5 5 5 5
558 §_. 55 5 . 5 5 5 5 5
5 5 5 5 5 5 85 8.5 5 5 5 5 5 5 5 5 5 5 5 5 5 w
554 5 55 5 85 ~5 85 8.5 5 85 5 5 35 5 5 5 5 5 5 5 5 5 ozm¢n¢=w >zox»z¢
8._ » 53 5 85 8.5 86 5 5 5
8.5 m .5 5 85 555 5 5 5 5
855 5_. . 5 . 5 5 5 5 5 5
5 5 5 5 o 5 85 555 5 5 5 5 5 5 5 5 5 5 5 5 5 w
85 5 55 5 5 5 555 555 5 85 85 5 85 5 5 5 5 5 5 5 5 5 _._._o~ anywan
855 m 85 85 85 85 5 5 5 5
85 m 5 5 5 5 5 5 5 v
8._._= 55.$ 3 § _ 55 5 5 5 5
5 5 3 5 5 5 85 5 5 o 5 5 5 5 5 5 5 5 5 5 5 N
555 5 538 555 5 8 85 5 55 85 5 55 5 5 5 5 5 5 5 5 5 n mw>oz$. §§
..F.m no .wwm .».w Ho .owm .._..w Hc .wwz .Hw no .wma .».o ._..o .ww.z .5..0 no .omx .._..u ._..o dun he ._..o owe umw
.:Fo 2..><: ar .=m%. _=. rum<: ar .mma »r.z.<_. wz.§
.Em:$_moz. >uz<awmom_n .

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 35 of 40 Page|D #: 35

 

swEET HoLLow MANAGEMENT coRP.
1 scHwAa RoAD #7
MELV|LLE, N.Y.11147
(HEAVY a Bull..ome)

SUMMARY OF DlSCREPANCIES

PER|OD: JUNE 1, 2018 THROUGH JUNE 30, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uNREPonTEo stamps
sTAMP DENOM. QuANTlTY AMouNT
540 HOUR
@ $ 1.178.00 3 $ 5,334.00
s-s HouR
@ $ 355.60 1 s 355.60
s-1 HouR
@ s 44.45 0 $ .
s-112 HouR
@ $ 22.23 0 $ -
s-1I4 HOUR
@ $11.112 0 $ ~
o.T.-3 HouR
@ s 125.70 o $ -
o.T. -1 HouR
@ $ 41.90 0 $ ~
o.T. - 112 HouR
@ $ 20.97 0 $ -
G.T.-z.so HouR
@ $65.75 3 $ 197.25
O.T.-112 HouR
$13.‘15 1 $ 13.15
ToTAl_s § 5,900.00

 

 

 

 

Pagc 9 cf 10

Case 2:19-cV-02207~.]FB-GRB Document 1 Filed 04/15/19 Page 36 of 40 Page|D #: 36

5_ 55 2 owed

§ W£F§KU z >UZ<LNM“N£D a

m.m§ § §§EUQQ w
§ mf=.§ I;UZ_<LW¢UB n
§ ngnEOQIOE §r ml_.__. NH<N¢G 1 §zwf:.§ HWIF §:UU~_ N
§ IOE wm_._Oz wacin E§WI§WEEUH w

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wvow ,=m mZDH. IUDDM_.E. m_.QN .w wzb“. "QO_mmn_ En:<
.n_mOO sz$w@z<z$z .501_1_0_._ ._.mw..$w ndm>O.._n_Ew
wn:,=._"_ h~mmzm.m umw i_¢UO.._

8.» 555 _ 85 _ 85 ~ 85 m 555 _ 85 _ 555 m
85 85 _ 85 _ 8.5 _ 815 _ 8.5 ~ 555 _ 85 _ 850: w._<._b._.
8.55_. 8.»55 85 85 85 8.5 85 555
555 555 w 555 8.5 55.5 5 55.5 5 5 5
53 5 5 5 5 5 5 5 5
55.55 55 5 . 5 . 5 5 5 5 5
555 5 5 555 5 5 88 5 5 8.5 85 5 5 5 5 5 5 5 5 5 5 5
555 5 55 555 5 5 85 5 5 555 85 5 5 55 5 85 5 5 5 5 5 5 omR~<____Coum
555 555 55.5 5 5 5 5 m 5 5
8.5 5 5 5 5 5 5 5 5
855 55 5 5 5 5 5 5 5
5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 o 5 5 5 5 ~ t
555 5 55 555 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 S._oN o~zmmo._…
85 555 5 5 85 85 5 5 m
555 5 5 5 5 5 5 5 5
855 8 5 5 5 5 5 5 5
5 5 5 5 5 5 5 5 5 t 5 5 5 5 5 5 . 5 5 5 5 5 5 m
85 5 8 5 5 5 5 5 5 555 5 5 85 5 5 5 5 5 5 5 5 5 z.usoz$_ uam_.
.Fc 5..0 umw ._....... no 555 hw. ....o cum nw no umw nw Hc cum Ho Ho wm¢ .hw ._..o owe ..F.w ._..o umw 535
._E.B 5rwz:_. mz<z
.m_ur$_¢o_s »oz$_mmow_n

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 37 of 40 Page|D #: 37

EXHIBIT C

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 38 of 40 Page|D #: 38

PITTA LLP

Attorn eye at Law
120 Broadway, 28“‘ Floor
New York, New York 10271
Tel; (212) esz-seso
Facslmi|e: (212) 652-3891

Michaei Ba uman

Of Counse|

Direct Dl'a|: (2‘|2) 542-5536
mbauman@giltalaw.com

January 28, 2019

VIA UPS

Sweet Hollow Management Corp.
l Schwab Road, Ste. 7
Melville, NY 11747

Re: IUOE Local 138 Employee Beneiit Funds
PaYroll Audit Fin dings

Dear Sirs:

This firm represents the Trustees of the International Union of Operating Engineers Local
138 Employee Benefit Funds (the “Funds”). Enclosed is a draft audit report from the lndependent
Auditors retained by the Funds. The findings reflect delinquent contributions owed for the period
from July 1, 2016 through June 30, 2018 in the total amount of $82,813.22.

Please review the audit and advise within five business days of any response or rebuttal or
providing payment Your failure to do so will result in further enforcement action by the Funds
including commencement of a federal lawsuit.

 

MB/djb
Enclosure

cc: Mr. Williarn K. Duffy, Jr.

qooes?ssz.nocx/ }

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 39 of 40 Page|D #: 39

Deborah J. Bobb

From: UPS Quanturn View <pkginfo@ups.corn>

Sent: Wednesday, January 30, 2019 10:19 A|V|

To: Deborah J. Bol:)b

Subject: UPS Delivery Notification, Tracking Nurn|oer 1218E63Y0196904639

 

‘(our package has been delivered.

De|ivery Date: Wednesday, 01/30/2019
De|ivery Time: 10:12 AM

At the request of PITFA L.LP this notice alerts you that the status of the shipment listed below has
changed

Shipment Detail

 

Tracking Number: 1218}§63‘{0196904639

Sweet Ho|low Management Corp.
Sweet Ho|iow Management Corp.

Ship To: 1 SCHWAB RD
MELVILLE, NY 11747
US

UPS Service: UPS NEXT DAY AIR

Number of Packages: 1

Weight: 0.5 LBS

Delivery Location: FRONT DESK
HUNTINGTON

Reference Number 1: 605679.002

Handreds oftic.ket.deals&oft`ers,

updated daily

UPS M_y Cho§ce*’

 

Case 2:19-cV-02207-.]FB-GRB Document 1 Filed 04/15/19 Page 40 of 40 Page|D #: 40

§§ agenieaa_eiii_u_asmademarin

 

© 2019 United Parcei Service of America, Inc. UPS, the UPS brandrnar|<, and the color brown are
trademarks of United Parcel Service of America, lnc. Ai| rights reserved.

Al| trademarks, trade names, or service marks that appear in connection with UPS's services are the
property of their respective owners.

Please do not reply directly to this e~mai|. UPS will not receive any reply message

For more information on UPS‘s privacy practices, refer to the UPS Privacy Notice.

For questions or comments, visit Contact UPS.

This communication contains proprietary information and may be contidentia|. If you are not the intended

recipient, the reading, copying, disclosure or other use of the contents of this e~mail is strictly prohibited
and you are instructed to please delete this e-mai| immediately.

UPS Privagy frictng

i»ieip and Support Center

